 Case 2:19-mc-00083-CAS-E Document 8 Filed 06/21/19 Page 1 of 2 Page ID #:137




 1 BOIES SCHILLER FLEXNER LLP
   K. LUAN TRAN (SBN 193808)
 2 725 South Figueroa Street, 31st Floor
   Los Angeles, CA 90017
 3 Telephone: (213) 629-9040
   Facsimile: (213) 629-9022
 4 ltran@bsfllp.com

 5 MAXWELL V. PRITT (SBN 253155)
   1999 Harrison Street, Suite 900
 6 Oakland, CA 94612
   Telephone: (510) 874-1000
 7 Facsimile: (510) 874-1460
   mpritt@bsfllp.com
 8
   Attorneys for IRA KLEIMAN, as Personal
 9 Representative of the Estate of David Kleiman,
   and W&K INFO DEFENSE RESEARCH, LLC
10

11                               UNITED STATES DISTRICT COURT

12                           CENTRAL DISTRICT OF CALIFORNIA

13                                    WESTERN DIVISION

14

15 IN RE SUBPOENA TO JOSEPH                    Misc. Case No. 2:19-MC-00083
   VAUGHN PERLING
16                                             Underlying Litigation:
   IRA KLEIMAN, as the personal                Case No. 9:18-cv-80176-BB
17 representative of the Estate of David       United States District Court
   Kleiman, and W&K Info Defense               Southern District of Florida
18 Research, LLC,
                                               [DISCOVERY MATTER]
19                 Plaintiffs,
20         v.                                  NOTICE OF HEARING ON MOTION
                                               TO COMPEL COMPLIANCE WITH
21 CRAIG WRIGHT,                               SUBPOENA

22                 Defendant.                  Judge:               Judge Christina A. Snyder
                                               Hearing Date:        July 8, 2019
23                                             Hearing Time:        10:00 a.m.
                                               Courtroom:           8D, 8th Floor
24

25

26

27

28
     NOTICE OF HEARING ON MOTION TO COMPEL                              Case No. 2:19-MC-00082
     COMPLIANCE WITH SUBPOENA
 Case 2:19-mc-00083-CAS-E Document 8 Filed 06/21/19 Page 2 of 2 Page ID #:138




 1 TO THE COURT, ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

 2          PLEASE TAKE NOTICE THAT, on June 5, 2019, Ira Kleiman, as the personal

 3 representative of the Estate of David Kleiman, and W&K Info Defense Research, LLC

 4 (collectively, the “Movants”) filed a Motion to Compel Compliance With Subpoena and

 5 Memorandum of Points and Authorities in Support (the “Motion”) (Dkt. 1) with the United

 6 States District Court for the Central District of California. Your opposition, if any, to the

 7 Motion was due on June 17, 2019. See Central Dist. L.R. 7-9, attached hereto as Exhibit 1

 8 (Opposition papers must be served and filed no later than twenty-one (21) days before the date

 9 designated for the hearing of the motion).

10          PLEASE TAKE FURTHER NOTICE THAT a hearing on the Motion has been

11 scheduled before the Honorable Christina A. Snyder, United States District Court Judge, for

12 Monday, July 8, 2019, at 10:00 a.m., or as soon thereafter as the matter may be heard, in

13 Courtroom 8D of the First Street Courthouse, 350 W. First Street, Courtroom 8D, 8th Floor,

14 Los Angeles, CA 90012. (Dkt. 7, attached hereto as Exhibit 2).

15 Dated: June 20, 2019                              Respectfully Submitted,

16
                                                     /s/ Maxwell V. Pritt
17
                                                     Maxwell V. Pritt (SBN 193808)
18                                                   BOIES SCHILLER FLEXNER LLP
                                                     1999 Harrison Street, Suite 900
19                                                   Oakland, CA 94612
                                                     Telephone: (510) 874-1000
20                                                   Facsimile: (510) 874-1460
                                                     mpritt@bsfllp.com
21
                                                     K. Luan Tran (SBN 193808)
22                                                   BOIES SCHILLER FLEXNER LLP
                                                     725 South Figueroa Street, 31st Floor
23                                                   Los Angeles, CA 90017
                                                     Telephone: (213) 629-9040
24                                                   Facsimile: (213) 629-9022
                                                     ltran@bsfllp.com
25
                                                     Attorneys for IRA KLEIMAN, as Personal
26                                                   Representative of the Estate of David
                                                     Kleiman, and W&K INFO DEFENSE
27                                                   RESEARCH, LLC
28
                                        -1-
     NOTICE OF HEARING ON MOTION TO COMPEL                                     Case No. 2:19-MC-00082
     COMPLIANCE WITH SUBPOENA
